DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/22/2021 has been entered. Applicant has amended claims 1, 4, and 6. Claims 12-20 have been canceled. Claim 21-29 have been added. Claims 1-11 & 21-29 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/23/2021. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 10/22/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claim 1.
	 Regarding the tubular body…
	The examiner notes that Bayer (U.S. Publication No. 2007/0142711) teaches of an endoscopic device comprising an attachment (Fig. 4 - detachable imaging device 30) that connects to a distal end of an endoscope. Bayer teaches in Fig. 4 of a tubular body as “transparent tube 36a”, the first filter as “window 52”, and the second filter as “window 50”. The first and second filters of Bayer are positioned along the tubular body, and alignable with a light source and imaging device of the endoscope respectively. Bayer teaches in [0059] that the “windows 50, 52 may be the polarizer filters”. Therefore, Bayer teaches the limitations seen in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2007/0142711 to Bayer et al. (hereinafter “Bayer”).
Regarding claim 1, Bayer discloses a device for fluorescent imaging during an endoscopic procedure (Fig. 1-endoscope 10; The examiner notes that the endoscope includes an image sensor 60 which makes the endoscope a fluorophore sensing endoscope), comprising: 
	an attachment connectable to a distal end of an endoscope (Fig. 4 - detachable imaging device 30), the attachment including: 
		a tubular body (Fig. 4-transparent tube 36a); 
		a first filter disposed along the tubular body (Fig. 8 -  window 52; [0059]- In some embodiments, the windows 50, 52 may be the polarizer filters), the first filter alignable with a light source of the endoscope ([0059]- The housing 48a, 48b may include windows 50, 52 for the imaging unit 42 and light source 44, respectively); and 
		a second filter disposed along the tubular body and axially aligned with the first filter (Fig. 8 - window 50; [0059] - In some embodiments, the windows 50, 52 may be the polarizer filters), the second filter alignable with an imaging device of the endoscope ([0059]- The housing 48a, 48b may include windows 50, 52 for the imaging unit 42 and light source 44, respectively).
Regarding claim 2, Bayer discloses the claimed invention as discussed above concerning claim 1, and Bayer further discloses wherein the first filter is positionable such that in a first position the first filter is aligned with the light source of the endoscope, and in a second position the first filter is out of alignment with the light source of the endoscope (see [0052]- the attachment may be of any suitable configuration that can detachably attach the detachable imaging device 30 to the distal end region of the insertion tube 14... a suitable attachment may use one or more of, for example, a clamp arrangement, a snap fit, a plastic friction fit, or bonding; the examiner notes that the first position is attachment, and the second position is detachment).
Regarding claim 3, Bayer discloses the claimed invention as discussed above concerning claim 1, and Bayer further discloses wherein the second filter is positionable such that in a first position the second filter is aligned with the imaging device of the endoscope, and in a second position the second filter is out of alignment with the imaging device of the endoscope (see [0052]- the attachment may be of any suitable configuration that can detachably attach the detachable imaging device 30 to the distal end region of the insertion tube 14... a suitable attachment may use one or more of, for example, a clamp arrangement, a snap fit, a plastic friction fit, or bonding; the examiner notes that the first position is attachment, and the second position is detachment). 
Regarding claim 6, Bayer discloses the claimed invention as discussed above concerning claim 1, and Bayer further discloses wherein the first filter, or the second filter, or both, are ([0052] - In general, a suitable attachment may use one or more of, for example, a clamp arrangement, a snap fit, a plastic friction fit, or bonding).
Regarding claim 7, Bayer discloses the claimed invention as discussed above concerning claim 6, and Bayer further discloses wherein the toggle mechanism is a mechanical toggle or an electrical toggle ([0052]- In general, a suitable attachment may use one or more of, for example, a clamp arrangement, a snap fit, a plastic friction fit, or bonding).
Regarding claim 8, Bayer discloses the claimed invention as discussed above concerning claim 7, and Bayer further discloses wherein the mechanical toggle is a slide ([0052]- In general, a suitable attachment may use one or more of, for example, a clamp arrangement, a snap fit, a plastic friction fit, or bonding).
Regarding claim 10, Bayer discloses the claimed invention as discussed above concerning claim 1, and Bayer further discloses wherein, the attachment further includes an imaging sensor coupled to the second filter for enabling fluorescence imaging modality, and wherein the attachment is a cap or a band. ([0061] - wireless imaging unit 42 is formed on a printed circuit board (PCB) 54… The wireless imaging element 34 may include … image sensor 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0142711 to Bayer et al. (hereinafter “Bayer”) and in further view of JP 4394402 B2 to Sugimoto.
Regarding claim 4, Bayer discloses the claimed invention as discussed above concerning claim 1, but Bayer does not expressly teach wherein the first filter is an excitation filter for transmitting an excitation signal from the light source, to excite a fluorophore of a fluorescent in an area of the endoscopic procedure.
However, in the same field of endeavor of endoscopy, Sugimoto teaches of a detachable attachment (Fig. 12-cap 40) wherein the first filter is an excitation filter for transmitting an excitation signal from the light source, to excite a fluorophore of a fluorescent in an area of the endoscopic procedure (Fig. 9 - transmission filter 41; see [0099] & [0118]-the excitation light in the second wavelength band pass through the transmission filter 41). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first filter of Bayer to be an excitation filter, as taught by Sugimoto.  It would have been advantageous to make the combination  in order to observe a special image to reveal that a difference in wavelength band of excitation light causes some change in a reaction phenomenon of a living tissue ([0007 of Sugimoto).
Regarding claim 5, Bayer discloses the claimed invention as discussed above concerning claim 4, but Bayer does not expressly teach wherein the second filter is an emission filter for 
However, in the same field of endeavor of endoscopy, Sugimoto teaches of a detachable attachment (Fig. 12-cap 40), wherein the second filter is an emission filter for isolating light emitted by the fluorophore, from light other than the light source, as an emission signal (Fig. 9 - removal filter 42; see [0127] - only the fluorescence passes through the removal filter 42; see [0099] and [0107] - excitation light emitted from the first light source unit 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second filter of Bayer to be an emission filter, as taught by Sugimoto.  It would have been advantageous to make the combination  in order to prevent the image in the body cavity (stray light image) formed by the excitation light reflected on the surface of the body cavity wall from mixing with the fluorescent image ([0006] of Sugimoto).
Regarding claim 9, Bayer discloses the claimed invention as discussed above concerning claim 7, but Bayer does not expressly teach wherein the electrical toggle is magnetically induced, or voltage induced.
However, in the same field of endeavor of endoscopy, Sugimoto teaches of a detachable attachment (Fig. 12-cap 40), wherein the electrical toggle is magnetically induced, or voltage induced (Fig. 1 - switch SW; see [0110]-[0114] and [0148] - [0150] - cap different from the cap is attached… and the switch on the operation section 10b is turned on).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bayer to include a voltage induced switch, as taught by Sugimoto. It would have been advantageous to make the combination in ([0028] of Sugimoto).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2007/0142711 to Bayer et al. (hereinafter “Bayer”) in further view of " A Review of Indocyanine Green Fluorescent Imaging in Surgery " to Alander et al. (hereinafter "Alander").
Regarding claim 11, Bayer discloses the claimed invention as discussed above concerning claim 1, but Bayer does not expressly teach wherein the fluorescent imaging is indocyanine green (ICG) fluorescent imaging.
However, in the analogous art of medical devices, Alander teaches wherein the fluorescent imaging is indocyanine green (ICG) fluorescent imaging (page 1 - Fluorescent imaging is a relatively recent imaging method … This is especially true for indocyanine green (ICG) imaging in its new clinical applications recently proposed in various branches of surgical medicine).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bayer to include the teachings of Alander that teach indocyanine green (ICG) fluorescent imaging.  It would have been advantageous to make the combination in order to enable simple and cheap imaging devices (page 4 of Alander).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0142711 to Bayer et al. (hereinafter “Bayer”).
Regarding claim 21, Bayer discloses an attachment for an endoscope (Fig. 4 - detachable imaging device 30), comprising: 
(Fig. 4-transparent tube 36a); 
	a first filter disposed along the tubular body (Fig. 8 -  window 52; [0059]- In some embodiments, the windows 50, 52 may be the polarizer filters); 
	a second filter disposed along the tubular body and proximal of and axially aligned with the first filter (Fig. 8 -  window 50; [0059]- In some embodiments, the windows 50, 52 may be the polarizer filters); and while the embodiment of Fig. 8 does not expressly state 	an aperture disposed along the tubular body and circumferentially adjacent the first filter, the embodiment of Fig. 10 of Bayer has an aperture disposed along the tubular body and circumferentially adjacent the first filter (Fig. 10-channel 74).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 8 of Bayer to include an aperture disposed along the tubular body and circumferentially adjacent the first filter, as taught by the embodiment of Fig. 10 of Bayer. It would have been advantageous to make the combination in order to align with a channel of the insertion tube ([0072] of Bayer).
Regarding claim 22, Bayer discloses the claimed invention as discussed above concerning claim 21, and Bayer further discloses wherein the distal end of the tubular body comprises a closed cap (Fig. 5 -  housing 48a).
Regarding claim 23, Bayer discloses the claimed invention as discussed above concerning claim 21, and Bayer further discloses wherein a surface of each of the first filter and the second filter comprises a curved surface (Fig. 8 - window 52 & window 50).
Regarding claim 24, Bayer discloses the claimed invention as discussed above concerning claim 21, and Bayer further discloses wherein the first filter (Fig. 8 -  window 52) is alignable with a light source of the endoscope ([0059]- The housing 48a, 48b may include windows 50, 52 for the imaging unit 42 and light source 44, respectively) and wherein the second filter (Fig. 8 -  window 50) is alignable with an imaging device of the endoscope ([0059]- The housing 48a, 48b may include windows 50, 52 for the imaging unit 42 and light source 44, respectively).
Regarding claim 25, Bayer discloses the claimed invention as discussed above concerning claim 21, and while the embodiment of Fig. 8 of Bayer does not expressly state wherein the aperture is alignable with a channel of the endoscope, the embodiment of Fig. 10 of Bayer teaches wherein the aperture is alignable with a channel of the endoscope ([0072] - the wireless imaging element 34 may include a channel 74 (FIG. 10) aligned with a channel 22 of the insertion tube 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 8 of Bayer to include an aperture disposed along the tubular body and circumferentially adjacent the first filter, as taught by the embodiment of Fig. 10 of Bayer. It would have been advantageous to make the combination in order to align with a channel of the insertion tube ([0072] of Bayer).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0142711 to Bayer et al. (hereinafter “Bayer”) and in further view of U.S. Publication No. 2014/0343358 to Hameed et al. (hereinafter “Hameed”).
Regarding claim 26, Bayer discloses a system for fluorescent imaging during an endoscopic procedure (Fig. 1-endoscope 10), comprising: 
	an endoscope comprising a distal end (Fig. 1-endoscope 10); 
	an attachment removable from about the distal end of the endoscope (Fig. 4 - detachable imaging device 30), the attachment comprising: 
(Fig. 4-transparent tube 36a); 
		a first filter disposed along the tubular body (Fig. 8 -  window 52); 
		a second filter disposed along the tubular body (Fig. 8 -  window 50);
Bayer does not expressly teach an endoscope comprising a side-facing imaging device, and the second filter alignable with the side-facing imaging device of the endoscope, and while the embodiment of Fig. 8 of Bayer does not expressly state an aperture disposed along the tubular body and circumferentially adjacent the first filter, the embodiment of Fig. 10 of Bayer has an aperture disposed along the tubular body and circumferentially adjacent the first filter (Fig. 10-channel 74).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 8 of Bayer to include an aperture disposed along the tubular body and circumferentially adjacent the first filter, as taught by the embodiment of Fig. 10 of Bayer. It would have been advantageous to make the combination in order to align with a channel of the insertion tube ([0072] of Bayer).
Additionally, Hameed teaches of an analogous endoscopic device including an endoscope comprising a side-facing imaging device (Fig. 3A- first side imaging element 310 a), and the second filter alignable with the side-facing imaging device of the endoscope ([0051] - filters may be disposed over the side imaging element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deice of Bayer to include an endoscope comprising a side-facing imaging device, and the second filter alignable with the side-facing imaging device of the endoscope, as taught by Hameed. It would have been advantageous to make the combination in order to enhance the acquired image ([0040]-
The modified device of Bayer in view of Hameed will hereinafter be referred to as modified Bayer.
Regarding claim 27, modified Bayer teaches the claimed invention as discussed above concerning claim 26, and Bayer further discloses wherein the first filter is alignable with a light source of the endoscope (Fig. 8 -  window 52; [0059]- The housing 48a, 48b may include windows 50, 52 for the imaging unit 42 and light source 44, respectively).
Regarding claim 28, modified Bayer teaches the claimed invention as discussed above concerning claim 26, and while the embodiment of Fig. 8 of Bayer does not expressly state wherein the aperture is alignable with a channel of the endoscope, the embodiment of Fig. 10 of Bayer teaches wherein the aperture is alignable with a channel of the endoscope ([0072] - the wireless imaging element 34 may include a channel 74 (FIG. 10) aligned with a channel 22 of the insertion tube 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 8 of Bayer to include an aperture disposed along the tubular body and circumferentially adjacent the first filter, as taught by the embodiment of Fig. 10 of Bayer. It would have been advantageous to make the combination in order to align with a channel of the insertion tube ([0072] of Bayer).
Regarding claim 29, modified Bayer teaches the claimed invention as discussed above concerning claim 26, and Bayer further discloses wherein a surface of each of the first filter and the second filter comprises a curved surface (Fig. 8 - window 52 & window 50).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.S./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795